Citation Nr: 1611214	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-40 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder, and if so, entitlement to that benefit (to include as secondary to service-connected disabilities).

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for left foot ankylosis.

4.  Entitlement to a disability rating in excess of 10 percent for right knee disability.

5.  Entitlement to a disability in excess of 10 percent of left knee disability.  

6.  Entitlement to a disability rating in excess of 10 percent prior to August 1, 2011, and in excess of 20 percent thereafter for cervical spine disability.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

8.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009, June 2009, June 2013, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the January 2009 rating decision, the RO separately granted service connection for osseous infarcts of each knee.  It assigned a 10 percent rating in each knee, effective October 4, 2008.  

In the June 2009 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  

In the June 2013 rating decision, the RO continued the 20 percent rating for the Veteran's cervical spine.

In the November 2014 rating decision, the RO denied service connection for left foot ankylosis and entitlement to automobile and adaptive equipment or adaptive equipment only.

In February 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

During the Veteran's hearing, he reported applying for Social Security Administration (SSA) benefits in the 1990s.  In December 2009 and November 2011, the SSA returned a negative response to the VA request for copies of the Veteran's SSA records.  It does not appear that the Veteran has again filed for SSA disability benefits.  As such, no further attempts to obtain these records are necessary.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in conjunction with this case.

The issues of entitlement to service connection for low back disorder and neuropathy of the bilateral lower extremities, increased ratings for bilateral knee and cervical spine disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  On February 2, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to service connection for left foot ankylosis and entitlement to automobile and adaptive equipment or adaptive equipment only.  

2.  In an unappealed June 1992 rating decision, the RO most recently declined to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  
 
3.  Evidence received since the June 1992 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left foot ankylosis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to automobile and adaptive equipment or adaptive equipment only are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Evidence received since the June 1992 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

During the February 2016 videoconference hearing, the Veteran indicated that he wished to withdraw his claims for service connection for left foot ankylosis and entitlement to automobile and adaptive equipment or adaptive equipment only.  The withdrawal is documented in the hearing transcript, which has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection left foot ankylosis and entitlement to automobile and adaptive equipment or adaptive equipment only.  

Claim to Reopen

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a low back disorder.
 
The RO most recently denied service connection for a low back disorder in a June 1992 rating decision.  The basis for the denial was that the Veteran's current low back disorder was not shown to be caused or aggravated during active duty.  He did not appeal the denial and it became final.  The Veteran filed the instant request to reopen in October 2008.  

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material has been received since the June 1992 rating decision and his service connection claim for a back disorder should be reopened.  The Veteran now contends that his low back disorder is secondary to his service-connected cervical spine and/or knee disabilities.  The most important piece of newly received evidence is the February 2010 opinion from the Veteran's treating doctor linking his low back disability to his service-connected knee problems and/or service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a low back disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The service connection claim for left foot ankylosis is dismissed.

The claim of entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for low back disorder and neuropathy of the bilateral lower extremities; increased rating claims for bilateral knee and cervical spine disabilities; and entitlement to a TDIU.

Service Connection Claims

The Veteran contends that his low back disorder and neuropathy of the bilateral lower extremities are either directly related to his military service or secondary to his service-connected disabilities (cervical spine and/or bilateral knee disabilities).

In light of the reopening of his service connection claim for a low back disorder and on review of the evidence of record, the Board finds that the minimal threshold of when a VA examination is warranted has been met in this case.  Although the Veteran's treating physician provided a purported positive opinion with respect to the low back claim, this opinion did not include any detailed rationale for her opinion.  As such, the 2010 opinion linking the Veteran's back disorder to his military service is inadequate.  Thus, the low back disorder and neuropathy claims must be remanded for a VA examination and etiological opinions.

Increased Rating Claims

The Veteran was most recently provided a VA examination of the cervical spine and knees in September 2011 and July 2014, respectively.  Since that time, he has reported worsening symptoms in both the knees and his neck.  Additionally, he maintains that the functional impairment of these disabilities caused him to be unemployable.

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and a new examination are warranted.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associated them with the electronic claims file. 
 
2.  Then, schedule the Veteran for the appropriate VA examination(s) for his claimed low back disorder and neuropathy of the bilateral lower extremities.  

The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a low back disorder and neuropathy of the bilateral lower extremities that have been caused or aggravated by his active military service; OR caused or chronically worsened (aggravated) by a service-connected disability-including his cervical spine and bilateral knee disabilities. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.
 
3.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his cervical spine and bilateral knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected cervical spine and bilateral knee disabilities. 

The examiner should provide a complete rationale for any opinions provided.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-including the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


